Title: From Benjamin Franklin to Francis Hopkinson, 24 January 1768
From: Franklin, Benjamin
To: Hopkinson, Francis


Dear Sir,
London, Jan. 24. 1768
I acquainted you in a late Letter that the Associates of Dr. Bray requested that you and Mr. E. Duffield, with my self, would purchase some Estate for them, the Profits of which might hereafter be apply’d to the Support of the Negro School; and I desir’d you would as soon as possible make such Purchase to the Amt. of £200 Sterling Value, so much being already in their Hands for that Purpose. I am now to acquaint you farther, that their Request is, that a Square of Ground may be purchased, one of those within the Plan of the Town, and likely in Time to be built upon, if such a one can be had, at any rate tolerably reasonable; this will be paid for immediately without waiting for the remainder of the £1000 I mention’d, as the Associates have other Money in Bank. I am, my dear Friend, Yours affectionately
B Franklin
 
Addressed: To / Francis Hopkinson Esqr / Philadelphia / per Capt Duncan
Endorsed: Dor. Franklin to F Hopkinson Jany 24. 1768
